United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2039
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Stephen Mark Cox

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: February 19, 2021
                              Filed: March 30, 3021
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and STRAS, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.

       Stephen Cox entered a conditional plea of guilty to possession with intent to
distribute more than 5 kilograms of cocaine in violation of 21 U.S.C. §§ 841(a)(1)
and (b)(1)(A)(ii). He now appeals the district court’s1 denial of his motion to
suppress evidence. We affirm.

       On April 17, 2019, Arkansas State Trooper Christopher Short observed a white
SUV steadily accelerating to closely approach a black pickup. When the pickup
braked to take an exit, the SUV had to quickly apply its own brakes. Based on this
observation, Trooper Short initiated a traffic stop of the SUV, which he later learned
had been rented by Cox. Scott Green was driving, with Cox sitting in the passenger
seat. After informing Green that he was following “a little bit close,” Trooper Short
stated that he did not intend to issue a ticket but nevertheless asked for identification.
Upon learning the vehicle was rented, he asked to see a copy of the rental agreement
and also asked the men about their line of work. Green responded that they were
engaged in fugitive recovery.

       Green accompanied Trooper Short back to the patrol car, where Trooper Short
asked Green about the men’s travel plans and purpose and then radioed dispatch to
obtain Cox’s and Green’s criminal histories. Green replied by saying that they were
traveling to Virginia in pursuit of a fugitive and planned to stay there for three days.
Trooper Short then returned to the SUV and asked Cox similar questions. Cox could
not remember the name of the fugitive they were pursuing, but told Trooper Short that
they planned to spend only one day in Virginia. When asked about his criminal
history, Cox admitted to a prior DUI conviction.

       Trooper Short then returned to the patrol car and asked Green whether there
were any weapons or drugs in the vehicle. Trooper Short noted that both men seemed
to be nervous. Green responded that there were not any weapons or drugs in the car.
When Trooper Short asked if he could search the vehicle, Green replied, “I don’t


      1
       The Honorable P. K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                           -2-
care.” Dispatch then responded and reported that Cox had a prior drug charge in
addition to the DUI conviction. Trooper Short again asked Green if he could search
the SUV, and Green again said “I don’t care.” Green indicated to Trooper Short that
both he and Cox had signed the rental paperwork. This exchange occurred about
eight minutes after the traffic stop had begun.

      Trooper Short then returned to the SUV, informed Cox that Green had
consented to a vehicle search, and asked Cox to step out of the vehicle. Cox voiced
no objection to the search and exited the vehicle, within which Trooper Short
discovered seventeen kilograms of cocaine during his ensuing search.

      “In reviewing the denial of a motion to suppress, we review the district court’s
findings of fact for clear error and its legal conclusions de novo.” United States v.
Woods, 829 F.3d 675, 678–79 (8th Cir. 2016) (citing United States v. Williams, 796
F.3d 951, 957 (8th Cir. 2015)). Because a traffic stop is a seizure that implicates the
Fourth Amendment, it therefore must be judged for its reasonableness in light of the
circumstances. Whren v. United States, 517 U.S. 806, 809–10 (1996).

       Cox first argues that Trooper Short lacked probable cause to initiate the stop.
“A traffic stop generally must be supported by ‘at least a reasonable, articulable
suspicion that criminal activity has occurred or is occurring,’ and ‘a traffic
violation—however minor—creates probable cause to stop the driver of a vehicle.’”
United States v. Martin, 411 F.3d 998, 1000 (8th Cir. 2005) (quoting United States
v. Fuse, 391 F.3d 924, 927 (8th Cir. 2004)), abrogated on other grounds by Rodriguez
v. United States, 575 U.S. 348 (2015). Cox argues that Trooper Short lacked
probable cause because the government did not show that he specifically considered
each element set forth in the Arkansas following-too-closely statute. See Ark. Code
Ann. § 27-51-305(a). Cox’s contention is analogous to the argument made by the
defendant in Martin. See 411 F.3d at 1001 (defendant asserted that the officer lacked
a basis to stop him in the absence of a finding that he actually violated the statutory

                                         -3-
text). We made clear in that case that the determinative question is not whether a
traffic violation had actually occurred, but “whether an objectively reasonable police
officer could have formed a reasonable suspicion that [the driver] was committing a
code violation.” Id. Cox offers no basis to question the district court’s finding that,
based on the dash cam footage, Trooper Short’s conclusion that the SUV was
following too closely in violation of the relevant statute was objectively reasonable.
See United States v. Beck, 140 F.3d 1129, 1134 (8th Cir. 1998) (officer’s observation
of following a motor vehicle too closely provided probable cause for the stop).

       Cox argues in the alternative that Trooper Short lacked probable cause because
Green was not at fault for the violation, as he was unable to slow down or change
lanes while Trooper Short drove beside him. See Pargament v. State, 577 S.W.3d
761, 764 (Ark. Ct. App. 2019) (state failed to show probable cause for traffic
violation when the vehicle was following too closely only because another vehicle
pulled in front of it). This contention too is unsupported by the record. As the district
court noted, the pickup’s braking should not have been a surprise in light of the road
sign indicating an upcoming exit. Moreover, Trooper Short’s ability to immediately
move into the lane behind Green indicates that Green too could have safely slowed
down in his own lane. The district court thus did not clearly err in finding that
nothing prevented Green from slowing down sooner and maintaining a reasonable
and prudent distance behind the pickup.

       Cox next argues that even if the stop was proper, it was improperly prolonged
once Trooper Short indicated that he did not intend to issue a ticket. Although “[a]
seizure justified only by a police-observed traffic violation, . . . becomes unlawful if
it is prolonged beyond the time reasonably required to complete the mission of
issuing a ticket for the violation,” Rodriguez, 575 U.S. at 350–51 (cleaned up), the
officer may still conduct certain routine tasks related to the traffic violation, including
“running a computerized check of the vehicle’s registration and insurance; running
a similar check of the occupants’ identification documents and criminal histories;

                                           -4-
preparing the traffic citation or warning; and asking the occupants about their
destination, route, and purpose.” United States v. Murillo-Salgado, 854 F.3d 407,
414–15 (8th Cir. 2017) (cleaned up) (recognizing that Eighth Circuit case law
allowing reasonable investigation during a traffic stop was consistent with
Rodriguez); see also United States v. Peralez, 526 F.3d 1115, 1118 (8th Cir. 2008)
(characterizing calling to check the occupants’ identification as a “routine part of any
traffic stop”).

       Trooper Short was clearly conducting routine traffic violation-related tasks
here. His questions to the two men related to their destination, route, and purpose and
were posed while awaiting dispatch’s response to his criminal histories check. See
United States v. Barragan, 379 F.3d 524, 528–29 (8th Cir. 2004) (“If the
responses . . . and the circumstances give rise to suspicions unrelated to the traffic
offense, an officer may broaden his inquiry and satisfy those suspicions. An officer
may also question a vehicle’s passengers to verify[,] . . . and conflicting stories may
provide justification to expand the scope of the stop.” (internal quotation marks and
citations omitted)). Trooper Short’s questions about drugs or weapons came only
after his suspicions were raised by the men’s demeanors, their nervousness, and their
inconsistent answers to his questions. These circumstances justified Trooper Short’s
decision to expand the scope of the stop beyond the traffic violation. Compare
Murillo-Salgado, 854 F.3d at 415–16 (traffic stop was lawful when officer developed
reasonable suspicion while “asking permissible questions of [the occupants]
regarding the purpose of their trip and their travel route, attempting to corroborate the
responses to those questions, placing calls to dispatch, waiting for responses to verify
[the occupants’] identification and criminal history, and entering information into the
patrol car’s computer” and could point to “‘specific and articulable facts which, taken
together with rational inferences from those facts’ amount[ed] to reasonable suspicion
that further investigation [was] warranted” (quoting Woods, 829 F.3d at 679)), with
Peralez, 526 F.3d at 1120 (traffic stop was unlawfully extended when routine tasks
did not raise any red flags and “stop was delayed because of the trooper’s drug

                                          -5-
interdiction questioning, not because of anything related to the investigation or
processing of the traffic violation”).

       Finally, Cox argues that the district court erred in finding that the search was
consensual. It is “well settled that consent to a search may be given not only by the
owner of the property to be searched but also by ‘a third party who possesse[s]
common authority over or other sufficient relationship to the premises . . . sought to
be inspected.’” United States v. Eldridge, 984 F.2d 943, 948 (8th Cir. 1993) (quoting
United States v. Matlock, 415 U.S. 164, 171 (1974) (alterations in original)). Thus,
“[t]he driver of a car has the authority to consent to a search of that vehicle.” Id. Cox
does not contest the district court’s finding that Green voluntarily consented. Relying
on Georgia v. Randolph, he instead argues that, as the renter, he also had a Fourth
Amendment-protected privacy interest in the vehicle which was not waived by
Green’s consent. 547 U.S. 103, 122–23 (2006) (holding that as to a residence, “a
physically present inhabitant’s express refusal of consent to a police search is
dispositive as to him, regardless of the consent of a fellow occupant”). We need not
decide whether Randolph applies to the vehicle here, however, as Cox concedes that
he did not object to the search when Trooper Short informed him of it.

        The driver may consent to a search of the vehicle “even when some other
person who also has control over the car is present, if the other person remains silent
when the driver consents and does not object to the search.” Eldridge, 984 F.2d at
948 (citing United States v. Morales, 861 F.2d 396, 399 (3d Cir. 1988)); see also
Morales, 861 F.2d at 398–400 (driver’s consent to search the vehicle was valid as to
the passenger even though the initial request was made outside the passenger’s
presence because the passenger did not object or otherwise attempt to limit the search
as it occurred). Cox’s attempt to factually distinguish Eldridge is unpersuasive. That
Green’s consent was obtained outside Cox’s presence is not a material distinction.
It is undisputed that Green, the driver, consented to the search and that Cox, the
passenger, did not object when informed of the impending search but stood by quietly

                                          -6-
while Trooper Short conducted the search. See Morales, 861 F.2d at 398, 401
(finding driver consent valid on analogous facts). Green’s consent thus validated
Trooper Short’s search also as to Cox. See Eldridge, 984 F.2d at 948.

      The judgment is affirmed.
                     ______________________________




                                       -7-